Citation Nr: 1613265	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs funds.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  He had service in Vietnam.

This appeal originally came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was afforded a videoconference hearing at the RO in March 2005 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

By decision in May 2005, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court vacated the Board's decision and remanded the case to the Board for action consistent with a November 2006 Joint Motion. 

The Board remanded the case in July 2007 for further development.  Subsequently, in a February 2008 decision, the Board once again denied entitlement to service connection for a low back disability.  That decision was again appealed to the Court, which, in a May 2010 Memorandum Decision, vacated the 2008 decision and remanded the case to the Board for adjudication consistent with the Memorandum Decision.

The case was remanded to the RO for additional development in November 2010.  In an ensuing November 2011 decision, the Board denied entitlement to service connection for a low back disorder which was appealed to the Court.  In an August 2012 Order, the Court vacated the Board's 2011 decision and remanded the matter to the Board for action consistent with an August 2012 Joint Motion. 

In July 2013, the Board denied entitlement to service connection for a low back disability, once again appealed to the Court, which remanded the case to the Board in June 2014 for action consistent with a Joint Motion dated that same month.  

The Board remanded the case to RO in December 2014 for additional development.  This matter is once again before the Board for further consideration and readjudication.

However, following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a back disorder that is related to injury in service for which service connection should be granted.  He filed a claim for such in 2001 alleging that he sustained back injury during a fall in service which had troubled him since that time.  

As noted, this matter has been back and forth to the Court on multiple occasions.  As such, and as the requested development was not accomplished, additional development is needed as to the service connection issue.

The record reflects that on remand in 2014, the Board requested that the Veteran be scheduled for a VA examination of his back by an orthopedic surgeon who had not previously examined him.  What the Board was seeking was an examination and report with a thorough review of all of the available evidence, and thoughtful consideration of all the lay statements of record, and an opinion enhanced by the examiner's specialized clinical expertise in arriving at a nexus opinion.  The Board observes, however, that the appellant underwent an examination by a VA nurse practitioner in August 2015.  As such, a significant aspect of development sought by the Board has not been accomplished.  Therefore, another remand is required. 

It is unfortunate that this case has to be remanded in this regard again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271.  In this instance, assigning the examination to a nurse practitioner and not to a VA orthopedic surgeon was a failure to comply with the terms of the remand which must be rectified.  

The Veteran is currently rated incompetent for VA benefits purposes, and claims that his competency status should be restored.  For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation. 38 C.F.R. § 3.353(a) (2015).

The record reflects that the appellant was last psychiatrically examined for compensation purposes in December 2012 when he was determined to be incompetent to handle funds.  Since that time, documentation was received from him in February 2014 in which his banks and a rental company, as well as a credit card statement, attest to his ability to conduct business transactions and handle funds.  As the Veteran's statements and evidence in support of the claim have brought the finding of his incompetency into question, a field examination, followed by an examination by a psychiatrist, is deemed necessary to determine whether the appellant is currently competent to handle disbursement of his VA funds.  

Additionally, there is evidence of record that the appellant continues to seek VA outpatient treatment for psychiatric disability.  The most recent records date through December 2014.  Therefore, VA outpatient records dating from January 2015 through the present should be requested and associated with the electronic file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from January 2015 through the present and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  After the above request has been completed to the extent possible, forward the Veteran's records to an orthopedic surgeon who has not previously examined the Veteran for review, and schedule the Veteran for an examination by a VA orthopedic surgeon who has not previously seen or examined the Veteran if deemed necessary to respond to the following.  The examiner is to determine whether the appellant reasonably has current low back disability of service onset.  Access to Virtual VA/VBMS must be made available to the physician.  The physician should indicate whether these claims folders were reviewed.  

Following review of the record and physical examination (if needed), the physician should specify the low back disorders the Veteran has had, to include lumbar spine degenerative disc disease, lumbar strain, sacroilitis, spinal stenosis, and osteoarthritis, etc.  For each identified disorder, the examiner should furnish an opinion as to whether such pathology at least as likely as not had its origin during service, or is related in any to an incident of the Veteran's active duty service, to include a reported in-service fall.  If diagnosed with osteoarthritis, the physician should provide an opinion as to whether the evidence reasonably supports a finding of such within one year following the Veteran's discharge from active duty in 1968.  In rendering the opinion, the examiner should review all lay statements provided by the Veteran and his affiants, in particular, those concerning low back symptomatology during and in the one-year period following his separation from service. 

The report of the opinion/examination should include a detailed narrative with a complete rationale for the opinion provided.

3.  Schedule the Veteran for a VA field examination by a VA social worker or other appropriate personnel, to include a social and industrial survey. 

4.  After the field examination report has been completed, schedule the Veteran for an examination by a VA psychiatrist, who has not examined him previously, to determine his competency to manage VA funds.  The report of the field evaluation and access to Virtual VA/VBMS must be made available to the examiner for review prior to examination.  All indicated tests and studies should be accomplished, and clinical findings must be reported in detail.

Following examination, the VA psychiatrist should provide an opinion as to whether the Veteran is competent to handle disbursement of VA monetary benefits.  The report of the examination should include a detailed narrative with a complete rationale for the opinion provided.

5.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions, to avoid another remand.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction

6.  The Veteran is hereby notified that it is his responsibility to report for the examination, to cooperate in the development of his claims, and that the consequences of failure to report without good cause may include denial of his claim(s). 38 C.F.R. §§ 3.158, 3.655 (2015).   

7.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


